                   6:20-cv-00875-DCC                     Date Filed 02/27/20               Entry Number 1          Page 1 of 8



Pro Se 12 (Rev. 12/16) Complaint for Interpleader and Declaratory Relief


                                        UNITED STATES DISTRICT COURT
                                                                              for the

                                                                    District of South Carolina

                                                                                Division


                                                                                        Case No.
                                                                                 )
              First Data Merchant Services, LLC                                  )                 (to be filled in by the Clerk’s Office)
                              Plaintiff(s)                                       )
(Write the full name of each plaintiff who is filing this complaint.             )
If the names of all the plaintiffs cannot fit in the space above,
please write “see attached” in the space and attach an additional                )
page with the full list of names.)                                               )
                                  -v-                                            )
                                                                                 )
                                                                                 )
      Fox Capital Group, Inc. and Cemetery Equity                                )
                    Solutions, Inc.                                              )
                                                                                 )
                              Defendant(s)
(Write the full name of each defendant who is being sued. If the                 )
names of all the defendants cannot fit in the space above, please                )
write “see attached” in the space and attach an additional page                  )
with the full list of names.)


                   COMPLAINT FOR INTERPLEADER AND DECLARATORY RELIEF

I.           The Parties to This Complaint
             A.     The Plaintiff(s) in Interpleader

                     Provide the information below for each plaintiff named in the complaint. Attach additional pages if
                     needed.
                            Name                                           First Data Merchant Serivces, LLC, attn: Ms. Lacy Lee
                            Street Address                                 1201 West Peachtree Street NW, Suite 1100
                            City and County                                Atlanta
                            State and Zip Code                             Georgia 30309
                            Telephone Number                               303-253-6000
                            E-mail Address                                 lrlee@polsinelli.com



             B.      The Defendant(s) in Interpleader

                     Provide the information below for each defendant named in the complaint, whether the defendant is an
                     individual, a government agency, an organization, or a corporation. For an individual defendant,
                     include the person’s job or title (if known). Attach additional pages if needed.


72167369.1
                                                                                                                                             Page 1 of 8
                   6:20-cv-00875-DCC                     Date Filed 02/27/20              Entry Number 1      Page 2 of 8



Pro Se 12 (Rev. 12/16) Complaint for Interpleader and Declaratory Relief

                     Defendant No. 1
                            Name                                           Cemetery Equity Solutions, Inc.
                            Job or Title (if known)
                            Street Address                                 6010 White Horse Road
                            City and County                                Greenville
                            State and Zip Code                             South Carolina 29611
                            Telephone Number                               864-631-1630
                            E-mail Address (if known)


                     Defendant No. 2
                            Name                                           Fox Capital Group, Inc.
                            Job or Title (if known)
                            Street Address                                 21701 Stevens Creek Blvd., Unit 2796
                            City and County                                Cupertino
                            State and Zip Code                             California 95015
                            Telephone Number
                            E-mail Address (if known)


                     Defendant No. 3
                            Name
                            Job or Title (if known)
                            Street Address
                            City and County
                            State and Zip Code
                            Telephone Number
                            E-mail Address (if known)


                     Defendant No. 4
                            Name
                            Job or Title (if known)
                            Street Address
                            City and County
                            State and Zip Code
                            Telephone Number
                            E-mail Address (if known)




72167369.1
                                                                                                                            Page 2 of 8
                   6:20-cv-00875-DCC                     Date Filed 02/27/20       Entry Number 1          Page 3 of 8



Pro Se 12 (Rev. 12/16) Complaint for Interpleader and Declaratory Relief

II.          Basis for Jurisdiction and Venue

             There are two types of interpleader actions, each brought under a different provision. Which type of
             interpleader action are you bringing? (check one)

                            I am bringing this interpleader action under Federal Rule of Civil Procedure 22. (Fill out Section
                            A below.)


                            I am bringing this interpleader action under 28 U.S.C. § 1335. (Fill out Section B below.)

             A.      Interpleader Action Under Rule 22

                     1.     Jurisdiction is proper because the action (check all that apply):

                                          arises under a federal statute, a federal treaty, and/or a provision of the United States
                                          Constitution (specify the relevant statutory, treaty, and/or constitutional provisions):




                                          meets the jurisdictional requirements of 28 U.S.C. § 1332, under which no plaintiff
                                          may be a citizen of the same State as any defendant, and the amount at stake must
                                          exceed the sum or value of $75,000:

                            a.           The Plaintiff(s)

                                         i. If the plaintiff is an individual

                                               The plaintiff, (name)                                                              , is a
                                               citizen of the State of (name)                                              .

                                         ii. If the plaintiff is a corporation

                                               The plaintiff, (name)                                                                  , is
                                               incorporated under the laws of the State of (name)                                            ,
                                               and has its principal place of business in the State of (name)
                                                                                                     .

                                               (If more than one plaintiff is named in the complaint, attach an additional page
                                               providing the same information for each additional plaintiff.)




72167369.1
                                                                                                                               Page 3 of 8
                   6:20-cv-00875-DCC                     Date Filed 02/27/20                 Entry Number 1       Page 4 of 8



Pro Se 12 (Rev. 12/16) Complaint for Interpleader and Declaratory Relief



                            b. The Defendant(s)

                                         i. If the defendant is an individual

                                               The defendant, (name )                                                                             , is a
                                               citizen of the State of (name )                                                        .
                                               Or is a citizen of (foreign nation)                                                         .

                                         ii. If the defendant is a corporation

                                               The defendant, (name)                                                                                 , is
                                               incorporated under the laws of the State of (name )                                                          ,
                                               and has its principal place of business in the State of (name)
                                                                                                    . Or is incorporated under the laws of
                                               (foreign nation)                                               , and has its principal place of
                                               business in (name)                                             .

                                         (If more than one defendant is named in the complaint, attach an additional page
                                         providing the same information for each additional defendant.)


                            c. The Amount in Controversy

                                The amount in controversythe amount the plaintiff claims the defendant owes or the amount at
                                stakeis more than $75,000, not counting interest and costs of court, because (explain):




                     2.     Venue is proper under 28 U.S.C. § 1391 because (check one):

                                          all of the defendants live in                                           (a common State) and     at least
                                          one defendant lives in                                                                  (county, State),
                                          which is located in this court’s judicial district.

                                          a substantial part of the property that is the subject of this complaint for interpleader is
                                          situated in                                                         (county, State),   which is located
                                          in this court’s judicial district.

                                          there is no district in which this action may otherwise be brought. The court has
                                          personal jurisdiction over the defendants for the following reasons (identify the connections
                                          the defendants have with the judicial district):


72167369.1
                                                                                                                                               Page 4 of 8
                   6:20-cv-00875-DCC                     Date Filed 02/27/20      Entry Number 1          Page 5 of 8



Pro Se 12 (Rev. 12/16) Complaint for Interpleader and Declaratory Relief




        B.           Interpleader Action Under 28 U.S.C. § 1335

                     1.     In order for this court to have jurisdiction over this action, at least two defendants must be citizens
                            of different States as defined in 28 U.S.C. § 1332(a) or (c), and the value of the property in
                            controversy must be at least $500.

                            a. Interpleader Defendant No. 1

                                i.       If the defendant is an individual

                                         The defendant, (name)                                                                       , is
                                         a citizen of the State of (name)                                             .
                                         Or is a citizen of (foreign nation )                                             .

                                ii.      If the defendant is a corporation

                                         The defendant, (name) Cemetery Equity Solutions, Inc.                                       , is
                                         incorporated under the laws of the State of (name)     South Carolina                              ,
                                         and has its principal place of business in the State of (name)
                                          South Carolina                                    . Or is incorporated under the laws of
                                         (foreign nation)                                             , and has its principal place of
                                         business in (name)                                                  .

                            b. Interpleader Defendant No. 2

                                i.       If the defendant is an individual

                                         The defendant, (name)                                                                       , is
                                         a citizen of the State of (name)                                             .
                                         Or is a citizen of (foreign nation)                                              .

                                ii.      If the defendant is a corporation

                                         The defendant, (name) Fox Capital Group, Inc.                                               , is
                                         incorporated under the laws of the State of (name)     California                                  ,
                                         and has its principal place of business in the State of (name)
                                          California                                        . Or is incorporated under the laws of
                                         (foreign nation)                                             , and has its principal place of
                                         business in (name)                                                  .

72167369.1
                                                                                                                               Page 5 of 8
                   6:20-cv-00875-DCC                     Date Filed 02/27/20       Entry Number 1             Page 6 of 8



Pro Se 12 (Rev. 12/16) Complaint for Interpleader and Declaratory Relief



                     c.    The Property in Controversy

                           The property in controversy is worth $                             $15,343.04 .

        2.           Venue is proper under 28 U.S.C. § 1397 because at least one defendant, (name)
                     Cemetery Equity Solutions, Inc.                                                                           , resides in
                      South Carolina                                                   (county, State),   which is located in this court’s
                     judicial district.

III.    Statement of Interpleader Action

        A.           Describe the property that is the subject of this interpleader action, and explain why you are in
                     possession of the property. Explain why each of the defendants claims an entitlement to the property.
                      Plaintiff First Data Merchant Services LLC ("First Data") is a payment card processing company. As a
                      payment processor, First Data facilitates the movement of funds from the company that issued the
                      payment card to the merchant or payee’s account at a financial institution. Defendant Cemetery Equity
                      Solutions, Inc. ("Judgment Debtor") does not have a holding account with First Data, as First Data is
                      merely the payment processor for the Judgment Debtor’s retail transactions. First Data does not
                      generally hold any funds involved in these retail transactions for the benefit of either the companies that
                      issue payment cards or payees. Because First Data is primarily a payment processor, it only holds funds
                      when ordered to do so by court order.

                      Judgment Debtor and First Data entered into that certain MPAA and Program Guide governing the
                      terms of how First Data would process the credit card payments made by customers of the Debtor with
                      payments from the various credit card companies (the “Merchant Agreement”).

                      On October 22, 2018, Defendant Fox Capital Group, Inc. (the "Judgment Creditor") receieved judgment
                      against the Judgment Debtor in the Supreme Court of the State of New York Kings County (the "New
                      York Court"). On October 8, 2019, an Execution (the “Levy”) by Judgment Creditor was sent to First
                      Data. In compliance with New York law and the Levy, First Data froze the $15,343.04 of Judgment
                      Debtor which remain in First Data’s possession (the "Funds").

                      Judgment Debtor has asserted that the Funds are not subject to the Levy because "[i]n the State of SC, a
                      lender can’t place a lien, mortgage, or control cemetery funds. It is illegal for any entity absent a court
                      order to interfere with pre need funds, as those are not the company funds- [the Judgment Debtor]
                      place[d] those funds once collected into a trust that is audited annually and monitored by the State
                      Cemetery Board, and an independent Trustee until the individual dies and the products and services are
                      used [pursuant to SC Code § 40-8-90 (2018)]." Thus, assert the Funds belong to the Judgment Debtor.

        B.           Plaintiff has (check one):

                                    deposited (the property at issue) $15,343.04                             into the registry of the court

                                    given a bond payable to the clerk of court in the amount of $                       , which
                                    the court has deemed proper and which is conditioned upon compliance by the plaintiff with
                                    the future order or judgment of the court with respect to the subject matter of the
                                    controversy.



72167369.1
                                                                                                                                    Page 6 of 8
                   6:20-cv-00875-DCC                     Date Filed 02/27/20   Entry Number 1        Page 7 of 8



Pro Se 12 (Rev. 12/16) Complaint for Interpleader and Declaratory Relief



        C.           Explain why you are in great doubt as to which defendant(s) is/are entitled to the property subject to the
                     interpleader action. Explain why you cannot determine which claim(s) is/are valid without exposing
                     yourself to potential double litigation.
                      The Judgment Debtor asserts the Funds should be handed over it it because they "are not cemetery
                      funds- they are customer funds that will be placed into trust." Judgment Creditor asserts the Levy
                      controls and the Funds should be handed over to the Marshall to distribute. Thus, two parties claim
                      rightful claim to the Funds, exposing First Data to double liability if it distributes the Funds to the other
                      party.

IV.     Relief

        The plaintiff requests that (check all that apply):

                        Each defendant be restrained from instituting any action against the plaintiff for recovery of the
                        property or any part of it.

                        The defendants be required to interplead and settle among themselves their rights to the property and
                        that the plaintiff be discharged from all liability.



                        The plaintiff recover costs and reasonable attorney’s fees.

                        The court grant any further relief as may be just and proper under the circumstances of this case.

V.      Certification and Closing

        Under Federal Rule of Civil Procedure 11, by signing below, I certify to the best of my knowledge, information,
        and belief that this complaint: (1) is not being presented for an improper purpose, such as to harass, cause
        unnecessary delay, or needlessly increase the cost of litigation; (2) is supported by existing law or by a
        nonfrivolous argument for extending, modifying, or reversing existing law; (3) the factual contentions have
        evidentiary support or, if specifically so identified, will likely have evidentiary support after a reasonable
        opportunity for further investigation or discovery; and (4) the complaint otherwise complies with the
        requirements of Rule 11.

        A.           For Parties Without an Attorney

                     I agree to provide the Clerk’s Office with any changes to my address where caserelated papers may be
                     served. I understand that my failure to keep a current address on file with the Clerk’s Office may result
                     in the dismissal of my case.

                     Date of signing:


                     Signature of Plaintiff
                     Printed Name of Plaintiff

        B.           For Attorneys

                     Date of signing:
72167369.1
                                                                                                                           Page 7 of 8
                   6:20-cv-00875-DCC                     Date Filed 02/27/20           Entry Number 1       Page 8 of 8



Pro Se 12 (Rev. 12/16) Complaint for Interpleader and Declaratory Relief




                     Signature of Attorney                      /s/ Lacy R. Lee
                     Printed Name of Attorney                   Lacy R. Lee
                     Bar Number                                 100671
                     Name of Law Firm                           Polsinelli PC
                     Street Address                             1201 West Peachtree Street NW, Suite 1100
                     State and Zip Code                         Georgia 30309
                     Telephone Number                           404.253.6012
                     E-mail Address                             lrlee@polsinelli.com




72167369.1
                                                                                                                          Page 8 of 8
